DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-5, 8-11 and 13-19 allowed.
The following is an examiner’s statement of reasons for allowance: 
           Independent claim 1 is allowed for the reason that prior art of record do not teach or suggest –alone or in combinations - the limitation of a control unit configured to control the printing unit not to perform printing in a case where the first detection unit detects that the printing medium is not placed at an appropriate position, and a selecting unit configured to select whether to continue printing irrespective of results of the detection by the first detection unit.
           Claim 15 is allowed for the reason that prior art of record do not teach or suggest the limitation “controlling the printing unit not to perform printing in a case where it is detected that the printing medium is not placed at an appropriate position; and selecting whether to continue printing irrespective of results of the detection”

          Claim 16 is allowed for the reason that prior art of record do not teach or suggest the limitation controlling the printing unit not to perform printing in a case where it is detected that the printing medium is not placed at an appropriate position; and selecting whether to continue printing irrespective of results of the detection. “


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HUU TRAN whose telephone number is (571)272-2261.  The examiner can normally be reached on T-F, 6:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 703 571 272 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUAN H TRAN/Primary Examiner, Art Unit 2853